Case 9:18-cv-80176-BB Document 171-2 Entered on FLSD Docket 05/06/2019 Page 1 of 7
   


                                        Declaration of 
                                      Brett A. Roberson 
                                        May 6, 2019 
                                                
                                                
                                                
              UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA 
                                CASE NO.: 9:18‐cv80176‐BB/BR 
                                                
                                                
                                        IRA KLEIMAN, 
                as the personal representative of the Estate of David Kleiman, 
                            and W&K Info Defense Research, LLC 
                                                
                                              v. 
                                                
                                       CRAIG WRIGHT 
       
       
       
       
       
       
                             




   
Case 9:18-cv-80176-BB Document 171-2 Entered on FLSD Docket 05/06/2019 Page 2 of 7
   


      I, Mr. Brett A. Roberson, declare under penalty of perjury, as follows: 
      I. Background and Qualifications 
   
      1. I am a Director at AlixPartners, LLP (AlixPartners), a global business consulting firm, 

         where I have been a senior member of the computer forensics investigation team since 

         2007.   

      2. I began my digital forensics career in 2005 with Deloitte’s computer forensic 

         investigations practice group, and since that time have been providing federal, state, 

         local and tribal courts and governments, along with companies around the world, with 

         digital forensics and related investigative services.  I earned a bachelor’s degree in 

         Business Administration and International Studies from Abilene Christian University, in 

         Abilene, Texas.  I hold and have held several digital forensic and technology 

         certifications including the CISSP and Guidance Software’s EnCase® Certified Examiner 

         (EnCE) for which I am currently in process of recertifying.  I am also a Licensed Private 

         Investigator in the State of Texas, where I am based.  A copy of my curriculum vitae is 

         provided at the end of this declaration as Attachment 01. 

      3. In preparing this declaration, I received and have reviewed the following documents, 

         and am familiar with their content; 

             a. ECF No. [144‐1], submitted at Exhibit A to Defendant DR. WRIGHT’S MOTION 

                    FOR JUDGMENT ON THE PLEADINGS FOR LACK OF SUBJECT‐MATTER 

                    JURISDICTION  




   
Case 9:18-cv-80176-BB Document 171-2 Entered on FLSD Docket 05/06/2019 Page 3 of 7
   


             b. ECF No [159‐9], AFFIDAVIT OF DR. MATTHEW J. EDMAN, submitted in support of 

                 PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANT’S MOTION FOR 

                 JUDGMENT ON THE PLEADINGS FOR LACK OF SUBJECT‐MATTER JURISDICTION 

      4. I understand ECF No. [144‐1]to be a copy of a hard copy document, which is an email 

         message from David Kleiman to Uyen Nguyen and appears to have been digitally signed 

         using Pretty Good Privacy compatible (“PGP”) encryption software tools, such as 

         GnuPGP, that use the OpenPGP standard (RFC 4880). 

      5. As described by Dr. Edman in his declaration, the digital signature found at the bottom 

         of ECF No [144‐1] contains an encoded timestamp that can be read after conversion and 

         decoding of the signature block’s data. (ECF No [159‐9], ¶ 15). 

      6. As Mr. Edman further states, this timestamp “records the time the alleged email was 

         signed according to the computer on which the signature was created.” (ECF No [159‐

         9], ¶ 23 & ¶ 27, emphasis added). In other words, the time of creation is set by the 

         OpenPGP software to match the date and time of the system or operating system clock 

         on the computer being used to create the signature block.   

      7. While one might assume that the date stamp inserted into a PGP signature represents 

         the actual date and time the stamp was created, there is no way to ensure that this is in 

         fact true. Depending on the system or operating system settings of the computer used 

         to create it, this can be just about any date and time imaginable.  This is a commonly 

         known weakness of OpenPGP encryption tools and is the reason trusted third parties 

         called Time Stamping Authorities (TSAs) exist. 




   
Case 9:18-cv-80176-BB Document 171-2 Entered on FLSD Docket 05/06/2019 Page 4 of 7
   


      8. There are many variables that can lead to an OpenPGP signature time stamp not 

         reflecting an accurate date or time. Certain technical issues can lead to inaccurate 

         system clocks which will cause an inaccurate date and time in the stamp.  Some 

         OpenPGP‐based software packages also contain functionality to allow users to set the 

         date and time in the stamp to a desired setting.  These are but two examples of many. 

         This simply means that the date and time placed on it may not have been accurate as of 

         the date and time placed. 

      9. Like the PGP timestamp, the data and time commonly displayed at the top of printed 

         email communications can also change when messages are displayed on different 

         computers and when converted to different digital file formats, such as when printing 

         an email to a PDF file or to hardcopy.  Changes to the system clock settings on the 

         computer displaying the email, or printing it, can also have an impact on the displayed 

         date.  

      10. However, given that ECF No. [144‐1] is a printout of a scanned hardcopy document and 

         not the original electronic email communication file, the exhibit document does not 

         contain any of the metadata that would be typically found in an electronic email header, 

         and which would be used to validate the sent and received times.   

      11. Further the document purports to be an electronic email communication between Dave 

         Kleiman and Uyen Nguyen. Craig Wright was not a party to this communication. 

         Therefore, without the original electronic email, it is not possible to verify the date of 

         the email exchange.    




   
Case 9:18-cv-80176-BB Document 171-2 Entered on FLSD Docket 05/06/2019 Page 5 of 7
   


      12. Finally, it was, and remains, common practice for users experienced in computer 

         security, as Dave Kleiman was, to only run their PGP software programs on ‘air‐gapped’ 

         computers which are not connected to the internet in order to protect their private keys 

         from cyber theft. In such an instance a user would create the signed message on the air‐

         gapped PC with the PGP software using the text editing function of that software, and 

         then transfer the output of the PGP software to a different PC and paste it into the 

         message body of an email message for transmission. If the system clocks on these two 

         PCs were set to different dates and times, the date and time displayed in the email 

         header would differ from the data and time embedded in the PGP signature time stamp. 


  Dated: May 6, 2019 
   
                                                   



             X
             Brett A. Roberson
             AlixPartners, LLP - Dallas, TX

                                                       




   
Case 9:18-cv-80176-BB Document 171-2 Entered on FLSD Docket 05/06/2019 Page 6 of 7




                                                                                                CURRICULUM VITAE
                                                                                                         OF
                                                                                                  Brett A. Roberson
                                                                                               Texas Licensed Qualified Manager &
                                                                                                  Private Investigator # 816698




 POSITION                          Director, AlixPartners, LLP, Dallas, Texas

 EDUCATION                         B.A. in Business Administration and International Studies, Abilene
                                   Christian University


 PROFESSIONAL                      Mr. Roberson has more than nineteen years of experience in
 HISTORY                           information technology and as a forensic investigator and manager.
                                   Beginning in 2005, he has continuously provided computer forensic
                                   consulting and electronic discovery services for many matters. Mr.
                                   Roberson has a wide range of experience with information
                                   technology infrastructure and security, forensic acquisition and
                                   forensic analysis, including computer tampering, contractual disputes,
                                   employment matters, network intrusions, intellectual property theft,
                                   and fraud.

 PROFESSIONAL                      Mr. Roberson has extensive experience providing design and
 EXPERIENCE                        installation of information technology infrastructures and network
                                   security administration. He has provided technical expertise in
                                   criminal and civil investigations. As a Director for a global
                                   consulting firm, Mr. Roberson has been tasked with development of
                                   policies and procedures, case management, quality control
                                   workflows and resource allocation.


 RANGE OF                          Mr. Roberson has performed a variety of services related to computer
 EXPERIENCE                        forensics and investigations. A sample of these includes:
                                        Computer forensics investigations
                                        Detection of intellectual property theft
                                        Analysis of a computer user's actions over specific time periods
                                        Recovery of deleted files
                                        Defensible forensic collection of ESI
                                        Filtering and searching for responsive documents and the de-
                                          duplication of mass ESI
                                        Client site assessment of ESI, assistance with identification of
                                          items potentially responsive to eDiscovery obligations
                                        Remote forensic imaging and analysis




    2101 Cedar Springs Road | Suite 1100 | Dallas, TX | 75201 | 214.647.7500 | 214.647.7501 fax | www.alixpartners.com
Case 9:18-cv-80176-BB Document 171-2 Entered on FLSD Docket 05/06/2019 Page 7 of 7


                                                                                        Brett A. Roberson
                                                                                        PAGE 2




 ACCREDITATIONS                    EnCase® Certified Examiner (EnCE), Guidance Software –
 AND LICENSES                      Recertification in Process
                                   CCE Certification in Process
                                   Licensed Private Investigator, Qualifying Manager - Computer Forensics,
                                   State of Texas (ALIXPARTNERS FORENSIC SERVICES, LLC -
                                   License #A14892)
                                    
 ADDITIONAL
 TRAINING AND                      Magnet Axiom Investigations
 EDUCATION                         Apple iOS Mobile Forensics, Blackbag Technologies
                                   Intermediate Apple OSX Hardware and Software Forensics – Blackbag
                                   Technologies
                                   EnCase NTFS, Guidance Software
                                   CISSP Training and Certification (Does Not Possess Cert Post-Expiry)
                                   EnCase Advanced Internet & Email Examinations, Guidance Software
                                   EnCase Internet & Email Examinations, Guidance Software
                                   EnCase Intermediate Computer Forensics, Guidance Software
                                   EnCase Level 1 Computer Forensics, Guidance Software
                                   Interrogation and Elicitation Techniques, BIA
                                   Private Investigations Skip Tracing, Surveillance and Interrogation and
                                   Elicitation Techniques, PIEducation
                                   Intermediate Microsoft SQL Training - LearningTree




    2101 Cedar Springs Road | Suite 1100 | Dallas, TX | 75201 | 214.647.7500 | 214.647.7501 fax | www.alixpartners.com
